~~,
                                                 ~
                              ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                                  June 4,2012



The Honorable Jerry D. Rochelle                       Opinion No. GA-0948
Bowie County Criminal District Attorney
601 Main Street                                       Re: Whether a retired federal judge may conduct a
Texarkana, Texas 75504                                marriage ceremony in Texas (RQ-1035-GA)

Dear Mr. Rochelle:

       You ask whether a retired federal judge may conduct a marriage ceremony in Texas. l Section
2.202 of the Texas Family Code lists the judges who may conduct marriage ceremonies:

                 (a)(4) a justice of the supreme court, judge of the court of criminal
                 appeals, justice of the courts of appeals, judge of the district, county
                 and probate courts, judge of the county courts at law, judge of the
                 courts of domestic relations, judge of the juvenile courts, retired
                 justice or judge of those courts, justice of the peace, retired justice of
                 the peace, judge of a municipal court, or judge or magistrate of a
                 federal court of this state.

                 (b) For the purposes of this section, a retired judge or justice is a
                 former judge or justice who is vested in the Judicial Retirement
                 System of Texas Plan One or the Judicial Retirement System of
                 Texas Plan Two or who has an aggregate of at least 12 years of
                 service as judge or justice of any type listed in Subsection (a)(4).

TEX. FAM. CODE ANN. § 2.202(a)(4)-(b) (West Supp. 2011) (notation "(a)" added). See also State
v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002) (explaining that Texas courts construe statutes by
looking to the plain meaning of statutory words). Section 2.202(b) defines the term "retired judge."
Id. § 2.202(b). Section 2.202(b) does not authorize a retired judge to conduct a marriage ceremony,
but section 2.202( a)( 4) authorizes two groups of retired judges to do so: those that the term "retired
justice orjudge ofthose courts" describes; and a "retired justice ofthe peace." Id. § 2.202(a)( 4 )-(b).
You ask about a retired federal judge. Request Letter at 1. You do not ask about a federal judge who


         ILetter from Honorable Jerry D. Rochelle, Bowie Cnty. Criminal Dist. Att'y, to Honorable Greg Abbott, Tex.
Att'y Gen. (Dec. 28, 2011), http://www.texasattorneygeneral.gov/opin ("Request Letter").
The Honorable Jerry D. Rochelle - Page 2 (GA-0948)



might also be "a retired justice of the peace." [d. See also TEX. FAM. CODE ANN. § 2.202(a)(4)
(authorizing "a retired justice of the peace" to perform a marriage ceremony). Therefore, we will
discuss whether the term "retired justice or judge of those courts" describes a retired federal judge.

        The term "retired justice or judge of those courts" describes only the courts listed before it
in section 2.202(a)(4). See TEX. GOV'TCODEANN. § 311.011(a) (West 2005) ("Words and phrases
shall be read in context and construed according to the rules of grammar and common usage."). A
"judge or magistrate of a federal court" is listed after the term "retired justice or judge of those
courts." TEX. FAM. CODE ANN. § 2.202(a)(4) (West Supp. 2011). Therefore, the term "retired
justice or judge of those courts" does not describe a retired federal judge. Accordingly, section
2.202(a)(4) does not authorize a retired federal judge to conduct a marriage ceremony in Texas. 2




         2Nevertheless, even if a retiredjudge who conducts a marriage ceremony lacks authority to do so, the subsequent
marriage might still be valid if, among other things, the judge had a reasonable appearance of authority and a party
participated in the ceremony in good faith. TEx. FAM. CODE ANN. § 2.302(1)-(2) (West 2006).
The Honorable Jerry D. Rochelle - Page 3 (GA-0948)



                                     SUMMARY

                      Section 2.202(a)(4) of the Family Code does not authorize a
              retired federal judge to conduct a marriage ceremony in Texas.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Jason Boatright
Assistant Attorney General, Opinion Committee